Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	In response to a restriction requirement mailed on 03/24/2022, the Applicant elected Species B encompassing a compound comprising a first ligand LA of Formula II without traverse on 05/24/2022. Non-elected Species B encompassing a compound comprising a first ligand LA of Formula I has been withdrawn from examination. Because Species B does not qualify to be rejoined, please amend all of the claims to remove any reference to Formula II.
	Claims 1-20 reciting the elected Species B are examined below.
Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 05/27/2020 ("05-27-20 IDS") and 06/28/2021 ("06-28-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-27-20 IDS and 06-28-21 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC ELECTROLUMINESCENT MATERIALS HAVING BENZIMIDAZOLE-CONTAINING COMPOUND WITH COMPLEXED TO METAL AND DEVICES
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 1 fails to comply with the written description requirement, because Applicant did not have possession of the entire genus of a compound in which "wherein any two substituents are optionally joined or fused together to form a ring" as the Applicant has disclosed a single species in which none of the substituents are joined or bonded. 
	The first paragraph of 35 U.S.C. §112 contains a written description requirement that is separate and distinct form the enablement requirement. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2019) (en banc). The purpose of the written description requirement is to "ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Id. at 1353-54 (citation omitted). This requirement "ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time." Id. 
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed subject matter as of the filing date. Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad, 598 F.3d at 1351. 
	The written description requirement does not demand any particular form of disclosure; however, "a description that merely renders the invention obvious does not satisfy the requirement." Ariad, 598 F.3d at 1352 (citations omitted). 
	Claims 2-14 are rejected, because they depend from the rejected independent claim 1. 
	Independent claim 15 fails to comply with the written description requirement for the same reason that the independent claim 1 fails to comply with the written description requirement.
	Claims 16 and 17 are rejected, because they depend on the rejected independent claim 15.
	Independent claim 18 fails to comply with the written description requirement for the same reason that the independent claim 1 fails to comply with the written description requirement.
	Claim 19 is rejected, because it depends on the rejected independent claim 18.
	Independent claim 20 fails to comply with the written description requirement for referring to independent claim 1 that fails to comply with the written description requirement.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Independent claim 1 is non-enabling, because the Applicant has enabled the entire scope of claim 1. The entire scope of the last wherein clause of claim 1 which recites "wherein any two substituents are optionally joined or fused together to form a ring" is not enabled, because the Applicant has not enabled that RA and RB would be able to join or fuse together to form a ring. Moreover, the Applicant has not enabled that R3 and R4 would join or fuse together or that R3 and/or R4 would join or fuse together with RA and/or RB. 
	The facts of this case resonates with the facts of the Trs. of Boston University v. Everlight Elecs. Co. __ F.3d __, 2018 WL ___ (Fed. Cir. July 25, 2018).  In Trs. of Boston University v. Everlight Elecs. Co., the Federal Circuit ("Court") construed "a growth layer grown on a non-single crystalline buffer layer" of claim 19 as consisting of six different "permutations" of claim constructions that included an interpretation of "a monocrystalline growth layer formed directed on an amorphous buffer layer."  The Court held that although five of the six claim constructions of claim 19 were enabling, claim 19 as a whole is non-enabling, because the Appellant had failed to enable all six permutations including the "a monocrystalline growth layer formed directed on an amorphous buffer layer."
"Our precedents make clear that the specification must enable the full scope of the claimed invention. E.g., Sitrick, 516 F.3d at 999 ('The full scope of the claimed invention must be enabled.'); Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 1378–79 (Fed. Cir. 2007) ('That full scope must be enabled . . . .'); AK Steel, 344 F.3d at 1244 (“[T]he applicant’s specification must enable one of ordinary skill in the art to practice the full scope of the claimed invention.'); Genentech, 108 F.3d at 1365 (similar); see Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166 F.3d 1190, 1195–96 (Fed. Cir. 1999) ('The enablement requirement ensures that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims. The scope of the claims must be less than or equal to the scope of the enablement.')." Trs. of Boston University v. Everlight Elecs. Co. at p. 13.
There was "no dispute as to enablement of five out of six referenced permutations." Trs. of Boston University at p. 13. However, the Court held that claim 19 is non-enabling, because the Appellant's "specification fails to enable one of ordinary skill in the art to practice the full scope of the claimed invention." Id. at 13.  "In sum, Defendants showed that epitaxially growing a monocrystalline layer directly on an amorphous layer would have required undue experimentation—indeed, that it is impossible." Id. at 14. 
Here, like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application has created its own enablement problem by the last wherein clause in which "wherein any two substituents are optionally joined or fused together to form a ring." Independent claim 1 of the present application has more non-enabling claim constructions in which RA and RB would be able to join or fuse together to form a ring. Moreover, the Applicant has not enabled that R3 and R4 would join or fuse together or that R3 and/or R4 would join or fuse together with RA and/or RB than claim 19 of Trs. of Boston University v. Everlight Elecs. Co.
 Like Trs. of Boston University v. Everlight Elecs. Co., the Applicant of the present application must successfully defend against an enablement challenge as to the claim's full scope.  
	Claims 2-14 are rejected, because they depend from the rejected independent claim 1. 
	Independent claim 15 is non-enabled for the same reason that the independent claim 1 is non-enabling.
	Claims 16 and 17 are rejected, because they depend on the rejected independent claim 15.
	Independent claim 18 is non-enabled for the same reason that the independent claim 1 is non-enabling.
	Claim 19 is rejected, because it depends on the rejected independent claim 18.
	Independent claim 20 is non-enabled for referring to independent claim 1 that is non-enabling.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single species in which none of the substituents are joined or bonded, does not reasonably provide enablement for the entire genus of a compound in which "wherein any two substituents are optionally joined or fused together to form a ring". The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. > See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 

[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

	In a predictable art, enabling a single species may, in some cases, enable an entire genus.  However, the examiner asserted that the regime of the art is an unpredictable one, here.  The Court in In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP). 
	Here, the independent claim 1 recites a genus of a compound in which "wherein any two substituents are optionally joined or fused together to form a ring," but the disclosure only discloses the single species of a compound in which none of the substituents are optionally joined or fused together to form a ring.  The compound is directed to a chemical compound, and chemical compounds are directed to a field of chemistry, which is presumed to be an unpredictable art.  Applying the rationale relied upon by the Court in In re Soll, since the compound of present application is directed to a feature in an unpredictable art (i.e., chemistry), the disclosure of a single species is presumed not to provide an adequate basis to enable the entire genus.
	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claim 1 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of claim 1 is too broad in that it tries to encompass an entire genus of "wherein any two substituents are optionally joined or fused together to form a ring." The present invention is directed to compound, which is chemical compound, and chemical compounds are directed to a field of chemistry (Factor B). The chemistry art is an involving art in which chemical compounds are being newly discovered (Factor C). Experimenting with chemical compounds require experimenting with different chemical makeup or chemistry of the planar transition domains.  Here, the Applicant has not demonstrated that experimentation will not be unduly burdensome for the entire genus.  One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided by the inventor for species other than the single species of the compound that does not have any substituents that are joined or fused together to form a ring (Factor F), and there are no working examples for said other species (Factor G).  The amount of experimentation needed to make or use the invention based on said other species would be insurmountable (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 
	 Claims 2-14 are rejected, because they depend from the rejected independent claim 1. 
	Independent claim 15 is non-enabled for the same reason that the independent claim 1 is non-enabling.
	Claims 16 and 17 are rejected, because they depend on the rejected independent claim 15.
	Independent claim 18 is non-enabled for the same reason that the independent claim 1 is non-enabling.
	Claim 19 is rejected, because it depends on the rejected independent claim 18.
	Independent claim 20 is non-enabled for referring to independent claim 1 that is non-enabling.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
But for the pending 35 U.S.C. 112(a) rejection of the independent claim 1, the independent claim 1 would be allowable. 
Claims 2-14 are rejected, but would be allowable, because they depend from the rejected, but allowable independent claim 1. 
But for the pending 35 U.S.C. 112(a) rejection of the independent claim 15, the independent claim 15 would be allowable. 
Claims 16 and 17 are rejected, but would be allowable, because they depend from the rejected, but allowable independent claim 15. 
But for the pending 35 U.S.C. 112(a) rejection of the independent claim 18, the independent claim 18 would be allowable. 
Claim 19 is rejected, but would be allowable, because they depend from the rejected, but allowable independent claim 18. 
But for the pending 35 U.S.C. 112(a) rejection of the independent claim 1, the independent claim 20 would be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0280003 A1 to Min et al.
Pub. No. US 2020/0199164 A1 to Kim et al.
Pub. No. US 2019/0280222 A1 to Kim et al.
Pub. No. US 2019/0067599 A1 to Kravchuk et al.
Pub. No. US 2018/0090707 A1 to Jeon et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        14 June 2022